DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 04/09/2021 and the Request for Continued Examination filed 06/03/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1 and 4-32
Withdrawn claims: None
Previously cancelled claims: 2 and 3
Newly cancelled claims: 27
Amended claims: 1
New claims: None
Claims currently under consideration: 1, 4-26, and 28-32
Currently rejected claims: 1, 4-26, and 28-32
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 20-22, 24-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014).
Regarding claim 1, GRAS Notice discloses an allulose syrup comprising a dry solids content (i.e. brix value) of 30.0% minimum that comprises allulose in an amount >10.0% by prima facie obvious in light of the disclosure, which would render claim 1 obvious to a skilled practitioner.
As for the claimed shelf life, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed syrup and that of the GRAS Notice are substantially identical in composition, the claimed shelf life is presumed to be inherent. As such, the claimed shelf life of at least 3 months for compositions comprising an allulose content of >80% by weight on a dry solids basis is considered to be obvious to a skilled practitioner due to being presumed as being an inherent property of the syrup disclosed in GRAS Notice.
As for claims 4-9 and 30-32, the disclosed ranges detailed in relation to claim 1 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claim 1.
As for claim 20, GRAS Notice effectively discloses the composition of claim 1 as described previously, which implicitly includes a process for producing such a syrup that simply comprises: providing the syrup, adjusting the dry solids content so that it is from 70-80% by weight, adjusting the allulose content such that it is present in an amount of at least 90% by 
As for claims 21 and 22, the disclosed ranges detailed in relation to claims 1 and 20 encompass the claimed ranges. As such, the claimed ranges and consequently the claims are considered obvious to a skilled practitioner according to the same rationale detailed for claims 1 and 20.
As for claim 24, GRAS Notice discloses using the allulose syrup in the preparation of a food or beverage product (p. 2, ¶3), which implicitly involves adding the syrup to the food or beverage.
As for claim 25, GRAS Notice discloses a food or beverage product comprising an allulose syrup according to claim 1 and at least on additional food or beverage ingredient (p. 2, ¶4).
As for claim 26, GRAS Notice discloses the additional ingredient as including water (p. 2, Table 1, where beverages would include water).
As for claims 28 and 29, GRAS Notice effectively discloses the composition of claim 1. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed syrup and that of the GRAS Notice are substantially identical in composition, the claimed shelf life is presumed to be inherent. As such the claimed shelf life of at least 3 months for compositions comprising an allulose content of >90% by weight on a dry solids basis (claim 28) and >95% by weight on a dry solids basis (claim 29) is considered to be obvious to a skilled .
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Fujihara et al. (U.S. 2009/0304891 A1).
Regarding claim 10, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 1000 ppm hydroxymethylfurfural (HMF).
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an HMF content of less than 1000 ppm. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 1000 ppm HMF would be obvious to a skilled practitioner, especially where the present specification indicates that such an impurity materializes only upon extended storage of such a syrup (Specification, p. 2, ll. 27-30).
Regarding claim 12, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 10 ppb isovaleraldehyde.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having an isovaleraldehyde content of less than 10 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. discloses that such syrups may be produced having allulose in an amount as high as “99% or more” ([0027]), the production of an allulose syrup with impurity concentrations approaching 0% would be obvious. Accordingly, the production of an allulose syrup with less than 10 ppb isovaleraldehyde would be obvious to a skilled practitioner.
Regarding claim 13, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising less than 2 ppb 2-aminoacetophenone.
However, Fujihara et al. discloses the production of a psicose syrup having a purity of “99% or more” ([0027]).
It would have been obvious to one having ordinary skill in the art to have produced an allulose syrup according to the GRAS Notice having a 2-aminoacetophenone content of less than 2 ppb. Given the relatively broad ranges of dry solids content and allulose content disclosed in the GRAS Notice, a skilled practitioner would have been motivated to consult Fujihara et al. for more specific instruction regarding the production of allulose syrup. Since Fujihara et al. .
Claims 11, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134).
Regarding claim 11, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising sulfur dioxide in an amount of from 0.1-20 ppm.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1) in an amount as high as 350 ppm (p. 132, ¶3).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide in an amount of 0.1-20 ppm to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide in an amount of 0.1-20 ppm to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
Regarding claim 14, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising one or more additives.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
As for claim 15, the sulfur dioxide of Freedman is described as being a preservative and antioxidant (p. 128, ¶¶1-2), which indicates that sulfur dioxide would be a stability-enhancing additive.
As for claim 16, Freedman disclose that sulfur dioxide as being added in an amount as high as 350 ppm (0.035% by weight) (p. 132, ¶3), which falls within the claimed range of around 0.01-2.0% by weight.
As for claim 17, Freedman discloses the sulfur dioxide as being an anti-oxidant (p. 128, ¶¶1-2).
Regarding claim 23, GRAS Notice effectively discloses the process of claim 20.
The reference does not explicitly disclose the process as comprising adding one or more additives to the syrup.
However, Freedman disclose that sulfur dioxide is widely used as a preservative in food and beverage products (p. 128, ¶1).
It would have been obvious to one having ordinary skill in the art to have added sulfur dioxide as an additive to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to consult Freedman for appropriate mechanisms for ensuring stability. Since Freedman teaches the addition of sulfur dioxide to food products as a preservative (p. 128, ¶1), the addition of sulfur dioxide as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GRAS Notice (GRAS Notice, No. 498, June 12, 2014) in view of Freedman (“Sulphur Dioxide in Foods and Beverages: Its Use as a Preservative and Its Effect on Asthma,” Br. J. Dis. Chest (1980) 74, 128-134) as applied to claims 17 and 14 above, and further in view of Oshima et al. (Oshima, H., Ozaki, Y., Kitakubo, Y., and Hayakawa, S., “Decrease in the D-Psicose Content of Processed Foods Fortified with a Rare Sugar,” Food Science and Technology, 20 (2), 415-421 (2014)).
Regarding claim 18, GRAS Notice discloses the syrup of claim 1.
The reference does not explicitly disclose the syrup as comprising buffer at a concentration of around 0.01-2.0% by weight.
However, Oshima et al. suggests that compounds such as D-psicose are easily degraded via the Maillard reaction (pp. 415-416, bridging paragraph), and indicates buffers may be utilized 
It would have been obvious to one having ordinary skill in the art to add a buffer to the allulose syrup of claim 1. GRAS Notice indicates that the syrup may be used in numerous food products (pp. 2-3, Table 1) that are well-known to be subject to extended storage periods. A skilled practitioner would be motivated to ensure the stability of both the syrup and any food products to which it may be added and would thus be prompted to minimize degradation of the syrup. Accordingly, a practitioner would be motivated to consult Oshima et al. for appropriate mechanisms for ensuring stability. Since Oshima et al. teaches the modification of pH via the addition of a buffer (p. 416, column 2, ¶1), the addition of a buffer as an additive to allulose syrup produced according to GRAS Notice would be obvious to a skilled practitioner. As for the claimed concentration, Oshima et al. indicates the degree of degradation is dependent on the initial pH of the composition (p. 417, column 1, ¶3 – column 2, ¶1), which would consequently be dependent on the concentration of the buffer. As such, the buffer concentration is thus considered a result-effective variable subject to optimization that would thus be obvious to a skilled practitioner according to the desired degree of buffering capacity in order to minimize D-psicose degradation. MPEP 2144.05 II B. The claimed buffer concentration of around 0.01-2.0% by weight would thus be obvious to a skilled practitioner.
 Regarding claim 19, Oshima et al. discloses the use of sodium acetate/acetic acid as a buffer (p. 416, column 2, ¶1). The incorporation of such a buffer would be obvious for the 
Response to Arguments
 Claim Rejections - 35 U.S.C. § 103 of claims 1-9, 20-22, and 24-32 over GRAS Notice; claims 10, 12, and 13 over GRAS Notice and Fujihara et al.; claims 11, 14-17, and 23 over GRAS Notice and Freedman; claims 18 and 19 over GRAS Notice, Freedman, and Oshima et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that claim 1 as presently amended requiring a particular shelf-life is now commensurate in scope with the data asserted as evidence of unexpected results, such that the data should overcome the prima facie showing of obviousness (Applicant’s Remarks, p. 7, ¶1). Specifically, Applicant asserted that the GRAS Notice provides no motivation to select parameters within the narrow ranges of the present claims or indicate that such parameters would be expected to improve shelf-life (Applicant’s Remarks, p. 7, ¶4). After summarizing the benefits in terms of shelf-life of the claimed syrup (Applicant’s Remarks, 7, ¶5 – p. 8, ¶1), Applicant again concluded that the GRAS Notice does not provide motivation to select the claimed syrup (Applicant’s Remarks, p. 8, ¶3).
Applicant then argued that the claimed shelf-life should not be considered inherent, since the claimed syrup is not substantially identical to the product disclosed in the GRAS Notice, based simply on the claimed syrup having narrow acceptable ranges (Applicant’s Remarks, p. 8, ¶6).
First, Examiner maintains that a proper prima facie showing of obviousness has been established. As discussed in paragraph 52 of the Final Office Action filed 02/09/2021, the claimed ranges lie inside the ranges disclosed in the GRAS Notice and are thus considered 
Turning to the asserted evidence of unexpected results, the claims as presently amended are now considered to be commensurate in scope with the data, such that the reason stated in the Final Office Action for the data being insufficient is overcome. The data is thus suited for consideration on the merits. As stated in the updated claim rejection, though, the claimed shelf life is determined to be an inherent attribute of the syrup, since the claimed syrup and that of the GRAS Notice are substantially identical in composition. MPEP 2112.01 I further states: “‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.” Applicant has not presented any evidence showing that the prior art products do not necessarily possess the claimed shelf life, and therefore, has not met the burden of showing that the products are not the same.
Further, Examiner believes that Applicant will be unable to show that the products are not the same because they are physically the same in terms of the compositions. MPEP 2112.01 II states: “‘Products of identical chemical composition can not have mutually exclusive In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
MPEP 2112 II then states: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” As such, the assertion of results that are unexpected does not apply to such inherent properties, since there can be no basis established as to whether the property would be expected or unexpected. No expectation or recognition of the property is even necessary to deem the claimed property obvious. The asserted data is thus insufficient to overcome the obviousness rejection on the basis of showing unexpected results.
Additionally, Applicant’s assertion that the claimed ranges would not be selected when producing a syrup according to the GRAS Notice due to the breadth of the disclosure contradicts the state of the art at the time the present application was filed. Lee et al. (U.S. 2011/0237790 A1) discloses a D-psicose solution at about 70-85% ([0035], [0040]), where the D-psicose has been purified ([0028]-[0035]). Though the GRAS Notice is considered sufficient to deem the present claims obvious, the disclosure of Lee et al. effectively discloses the claimed total dry solids content and allulose content by weight on a dry solids basis with much greater specificity than the GRAS Notice and would be relied on in combination with GRAS Notice to maintain the rejections of the present claims on the basis of obviousness should the GRAS Notice alone be determined to be insufficient.
Also, Woodyer (2014/0271746 A1), which has a common inventor with the present application and which was published before the present application was filed, discloses a mixed 
Applicant next argued that none of the additionally-cited prior art references disclose or suggest the claimed allulose syrup (Applicant’s Remarks, p. 9, ¶2).
Examiner maintains that the cited secondary references are adequate for all that is relied on in the present claim rejections and that the claims are properly deemed obvious for the reasons detailed previously herein.
The rejections of claims 1, 4-26, and 28-32 have been maintained herein.
Conclusion
Claims 1, 4-26, and 28-32 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793